DETAILED ACTION
Claims 24-46 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on February 10, 2021 and January 29, 2019 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitations "low water solubility", ‘in claims 24 and 27, and “water soluble” in claim 29 render the claims indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.
The term "partially” in claim 36 is a relative term which renders the claim indefinite.  The term "partially” is not defined by the claim, the specification does not 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-46 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Charmot et al. (U.S. Patent 5,194,539). 


    PNG
    media_image1.png
    136
    468
    media_image1.png
    Greyscale

in which X and Y, independently, are each a group -ZR3 wherein Z is -O-,

    PNG
    media_image2.png
    106
    316
    media_image2.png
    Greyscale

and R3 is a straight or branched chain alkyl radical or an aryl, aralkyl or cycloaliphatic radical,
R1 and R2, which may be identical or different, are each a straight or branched chain C1-C12 alkyl radical, R4 is a hydrogen atom or a C1-C4 alkyl radical and n is an integer ranging from 0 to 4,
wherein said dispersion is free from xanthogen disulfide chain transfer agents (claim 1).

Charmot discloses that the polymerizable monomers include at least 60% by weight of two or more comonomers selected from among styrene, butadiene, acrylic esters and vinyl nitriles. By the term "acrylic esters" are intended esters of acrylic acid and of methacrylic acid with C1 –C12, preferably C1 –C8, alkanols, such as methyl acrylate, ethyl acrylate, propyl acrylate, n-butyl acrylate, isobutyl acrylate, 2-ethylhexyl acrylate, methyl methacrylate, ethyl methacrylate, n-butyl methacrylate, isobutyl methacrylate, etc. The vinyl nitriles include those having from 3 to 12 carbon atoms, in particular acrylonitrile and methacrylonitrile. Representative compositions for the production of binder latexes include compositions containing, by weight, 25% to 90%, preferably 45% to 75%, of styrene and/or acrylonitrile, 75% to 10%, preferably 55% to 25%, of butadiene and/or acrylates, 0% to 20%, preferably 1% to 10%, of unsaturated carboxylic acid and 0% to 40%, preferably 0% to 15%, of other ethylenically unsaturated monomers (col. 3, line 23 through col. 4, line 20). 
Charmot discloses that the substituted diphenyl disulfide may be introduced into the reaction mixture either in a single amount at the beginning of the reaction, or continuously in solution in the principal monomers, or a portion may be introduced initially and a portion continuously. If the solubility of the product in the monomers is low, it may be introduced in the form of a suspension at the same time as the monomers (col. 4, lines 41-48), and the odorless aqueous dispersions of copolymers and the copolymers comprising same may be recovered by any known means. The 
With regard to the limitations of claims 28 and 31, Charmot does not disclose the claimed amounts of the ingredients for monomers M.
It is noted that the amounts of the ingredients for monomers M as per claims 28 and 31 are result effective variables, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It is noted the following. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
It is worth to mention that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
With regard to the limitations of claims 33 and 40, Charmot does not disclose the claimed volume average particle diameter of the polymer particles.
However, in view of substantially identical monomer M, which comprises M1, which has two ethylenically unsaturated moieties which are connected by a linker which comprises a disulfide moiety, and at least one monoethylenically unsaturated monomer M2, which has a low water solubility between Charmot and instant claims, it is the Examiner’s position that Charmot’s polymer dispersion comprises volume average particle diameter of the polymer particles which possesses these properties in the claimed range. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Best 195 USPQ 430, (CCPA 1977).    
With regard to the limitations of claims 36 and 37, it is noted the following. It is axiomatic that one who performs the steps of a process must necessarily produce all of its advantage. Mere recitation of a newly discovered property or function what is inherently possessed by the things or steps in the prior art does not cause a claim drawn to those things to distinguish over the prior art. Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).
Regarding the solid polymer composition in powder form, which is obtained by drying the aqueous polymer dispersion according to claim 24, in view of substantially In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since the USPTO does not have proper equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claims 24-46 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Hartig et al. (U.S. Patent Application Publication 2015/0099843 A1 or U.S. Patent 9,382,442) in view of Charmot et al. (U.S. Patent 5,194,539).
The disclosure of Charmot’s reference resided in § 4 is incorporated herein by reference.   
            With regard to the limitations of claims 24-27, 29-30, 32, and 34-46, Hartig discloses an aqueous binder composition comprising

b) a carbodiimide comprising at least two carbodiimide moieties, which are bound to an aliphatic carbon atom,
wherein the polymer particles comprise
a first polymer having a glass transition temperature of at least 30°C and being made of ethylenically unsaturated monomers M-A, and
a second polymer having a glass transition temperature of not more than 20°C and being made of ethylenically unsaturated monomers M-B, and 
the ethylenically unsaturated monomers M-A and M-B together comprise:
i.    from 85% to 99.45% by weight, based on the total amount of monomers M-A and M-B, of at least one neutral, monoethylenically unsaturated monomer Ml having a solubility in water of at most 50 g/l at 25°C and 1 bar;
ii.    from 0.5% to 10% by weight, based on the total amount of monomers M-A and M-B, of at least one neutral, monoethylenically unsaturated monomer M2 having a solubility in water of at least 100 g/l at 25°C and 1 bar;
iii.    from 0.05 to 0.5% by weight, based on the total amount of monomers M-A and M-B, of one or more monoethylenically unsaturated monomers M3 having an acidic group; and
iv.    optionally from 0 to 5% by weight, based on the total amount of monomers M-A and M-B, of one or more monomers M4 having at least two non-conjugated ethylenically unsaturated double bonds (abstract; claims 1-16).

Charmot discloses a substituted diphenyl disulfide chain transfer agent having the formula (I):

    PNG
    media_image1.png
    136
    468
    media_image1.png
    Greyscale

in which X and Y, independently, are each a group -ZR3 wherein Z is -O-,

    PNG
    media_image2.png
    106
    316
    media_image2.png
    Greyscale

and R3 is a straight or branched chain alkyl radical or an aryl, aralkyl or cycloaliphatic radical,
R1 and R2, which may be identical or different, are each a straight or branched chain C1-C12 alkyl radical, R4 is a hydrogen atom or a C1-C4 alkyl radical and n is an integer ranging from 0 to 4,
wherein said dispersion is free from xanthogen disulfide chain transfer agents (claim 1).
Both references are analogous art because they are from the same field of endeavor concerning new aqueous polymer dispersions.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to employ a substituted diphenyl disulfide 
With regard to the limitations of claims 28 and 31, the combined teaching of Hartig and Charmot does not disclose the claimed amounts of the ingredients for monomers M.
It is noted that the amounts of the ingredients for monomers M as per claims 28 and 31 are result effective variables, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It is noted the following. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
It is worth to mention that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
With regard to the limitations of claims 33 and 40, the combined teaching of Hartig and Charmot does not disclose the claimed volume average particle diameter of the polymer particles.
However, in view of substantially identical monomer M, which comprises M1, which has two ethylenically unsaturated moieties which are connected by a linker which comprises a disulfide moiety, and at least one monoethylenically unsaturated monomer M2, which has a low water solubility between the combined teaching of Hartig and Charmot and instant claims, it is the Examiner’s position that Hartig and Charmot’s polymer dispersion comprises volume average particle diameter of the polymer particles which possesses these properties in the claimed range. Since the USPTO does not In re Best 195 USPQ 430, (CCPA 1977).    
With regard to the limitations of claims 36 and 37, it is noted the following. It is axiomatic that one who performs the steps of a process must necessarily produce all of its advantage. Mere recitation of a newly discovered property or function what is inherently possessed by the things or steps in the prior art does not cause a claim drawn to those things to distinguish over the prior art. Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).
Regarding the solid polymer composition in powder form, which is obtained by drying the aqueous polymer dispersion according to claim 24, in view of substantially identical monomer M, which comprises M1, which has two ethylenically unsaturated moieties which are connected by a linker which comprises a disulfide moiety, and at least one monoethylenically unsaturated monomer M2, which has a low water solubility, being used by both the combined teaching of Hartig and Charmot and the Applicant, it is the Examiner’s position to believe that the product, i.e. the solid polymer composition in powder form of Hartig and Charmot is substantially the same as the solid polymer composition in powder form recited in claims 38-40, even though obtained by a different process, consult In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since the USPTO does not have proper equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George
The following references are considered pertinent to the Applicant disclosure include Kamada et al. "Redox Responsive Behavior of Thiol/Disulfide-Functionalized Star Polymers Synthesized via Atom Transfer Radical Polymerization", Macromolecules, 2010, 43, pp. 4133-4139, and Gaulding et al. "Reversible Inter- and Intra-Microgel Cross-Linking Using Disulfides", Macromolecules, 2012, 45, pp. 39-45.
With regard to the limitations of claims 24-29, 32 and 34-37, Kamada discloses that a poly(n-butyl acrylate)-based star polymer was synthesized by ATRP using a modified core-first method. Further polymerization of a disulfide (SS) cross-linking agent, bis(2-methacryloyloxyethyl) disulfide from the arm end produced a SS cross-linked star polymer. The disulfide functionality could be cleaved via reducing reactions, generating individual stars containing SH groups at the chain ends. The transformation between SS cross-linked star and SH-star was reversible via repetitive reduction and oxidation (abstract).
	With regard to the limitations of claims 24-29, 32 and 34-37, Gaulding discloses that thermoresponsive hydrogel nanoparticles composed of poly(N-isopropylmethacrylamide) and the disulfide-based cross-linker N,N'-bis(acryloyl)cystamine have been prepared using a redox-initiated, aqueous precipitation polymerization approach, leading to improved stability of the disulfide bond compared to traditional thermally initiated methods. These particles are redox-responsive, swell upon BAC cross-link scission and present reactive thiols. This pendant thiol functionality was demonstrated to be useful for conjugation of thiol-reactive probes and in reversible network formation by assembling particles cross-linked by disulfide linkages (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764